DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed May 3, 2022, have been fully considered and are persuasive.  The Double Patenting and prior art rejections of claims 1-6, 12, and 14 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 12, 14, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 18, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the cable mount includes a pair of opposing planar sides; wherein the cable attachment of the cable mount includes a cable engaging portion, and the cable engaging portion includes a first end and a second end, the cable engaging portion further including an exterior having a cylindrical shape; wherein the cable mount includes a flange including the planar sides, the flange extending between a first end and a second end; wherein the housing attachment of the cable mount includes a latch, the latch extending between a first end and a second end, the latch including a pair of cantilevered arms, the cantilevered arms including free ends with latching elements; wherein each of the latching elements engages a corresponding catch within the first opening of the housing; wherein the flange is outside of the housing and the second end of the flange faces the first end of the housing; wherein the main fiber optic cable structure includes a strength member secured to the cable attachment of the cable mount with a crimp extending over the cable engaging portion, a strain relief member positioned adjacent to the first end of the flange, and extending over a portion of the main jacket of the main fiber optic cable structure and the crimp.
Regarding claims 12, 14, 19, and 20, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that each jacket mount includes a pair of opposing planar sides; wherein the jacket attachment of each jacket mount includes a furcated jacket engaging portion, and the furcated jacket engaging portion includes a first end and a second end, the furcated jacket engaging portion further including an exterior having a cylindrical shape; wherein each jacket mount includes a flange including the planar sides, the flange extending between a first end and a second end; wherein the housing attachment of each jacket mount includes a latch, the latch extending between a first end and a second end, the latch including a pair of cantilevered arms, the cantilevered arms including free ends with latching elements; wherein each of the latching elements engages a corresponding catch at each port at the second end of the housing; wherein the flange of each jacket mount is outside of the housing and the second end of the flange faces the second end of the housing; wherein each furcated jacket includes a strength member secured to the jacket attachment of the respective jacket mount with a crimp extending over the furcated jacket engaging portion; a strain relief member positioned adjacent to the first end of the flange of each jacket mount, and extending over a portion of each of the furcated jackets and the respective crimp; wherein the latching elements include ramps that allow each jacket mount to be pushed into the respective port and thereby bend the opposing cantilevered arms toward each other as the latching elements pass through the port, wherein as the latching elements pass within the ports, the latching elements of each jacket mount move outwardly and engage the respective catches.
Regarding claims 21-23, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the cable mount includes a pair of opposing planar sides; wherein the cable attachment of the cable mount includes a cable engaging portion, and the cable engaging portion includes a first end and a second end, the cable engaging portion further including an exterior having a cylindrical shape; wherein the cable mount includes a flange including the planar sides, the flange extending between a first end and a second end; wherein the housing attachment of the cable mount includes a latch, the latch extending between a first end and a second end, the latch including a pair of cantilevered arms, the cantilevered arms including free ends with latching elements; wherein each of the latching elements engages a corresponding catch within the first opening of the housing; wherein the flange is outside of the housing and the second end of the flange faces the first end of the housing; wherein the main fiber optic cable structure includes a strength member secured to the cable attachment of the cable mount with a crimp extending over the cable engaging portion; a strain relief member positioned adjacent to the first end of the flange, and extending over a portion of the main jacket of the main fiber optic cable structure and the crimp. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883